KLEINFELD, Circuit Judge,
dissenting.
I respectfully dissent. Though the BIA did not make an adverse credibility determination, there was substantial evidence in the record as a whole that supported its determination1 that Iffat had not established a well-founded fear of persecution on account of her actual or imputed political opinion.
Her fear arose most in large part from her husband’s death. Though she thought he had been murdered for his politics, the evidence in the record does not establish that this was any more than speculation. There is no evidence that she or anyone in her family saw the body or established in any way that the police account, that he died of a heart attack, was false. The absence of threatening phone calls to her husband further weakened her inference that his death was a political assassination rather than a natural event. He died, she was suspicious of the police, and he had not had a heart attack before — this is not evidence that compels the conclusion that her husband was murdered for political reasons.
The shifting nature of her testimony was enough for the BIA to conclude that she had not established membership in the MÍQM, as opposed to having made a contribution to it, or that partisan activity is why her house was burned. She did not recognize the people who started the fire and could not identify them, and her testimony could be understood to mean that it was no more than a feeling that they were associated with a hostile political party.
Her inference from two or three men walking toward her daughter that they *866were trying to kidnap her for political reasons was likewise weak, since they did not kidnap her daughter. It is unclear whether it was even a kidnaping attempt at all. She also had six months with no threatened phone calls.
Thus, although Iffat may be correct in her inferences and suspicions, under the standard of review we must apply,2 we must defer to the BIA’s judgment regarding whether she has a well-founded fear of persecution on account of her political opinion.

. See Tawadrus v. Ashcroft, 364 F.3d 1099, 1102 (9th Cir.2004).


. See Tawadrus, 364 F.3d at 1102.